 

Case 3:12-cv-0586l-|\/|JP Document 39-3 Filed 10/11/18 Page l of 2

U.S. District Judge Marsha Pechman
U.S. Magistrate Judge Brian A. Tsuchida

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
TACOMA DIVISION

DENNIS BOYD, 3:12-CV-0586l-MJP-BAT
Plaintiff,

VS.

NANCY BERRYHILL, ORDER FOR ATTORNEY FEES
Commissioner of Social Security,
Defendant.

 

 

 

 

The court f`lnds and orders an additional attorney fee of $l 1,846 pursuant to 42 U.S.C. §
406(b).

oath this _,},?/ day <>f Oc/ ,2018.
/ ///L___

UNITED STATES DISTYCT JUDGE

 

 

 

